Citation Nr: 1750395	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability.

4. Entitlement to an initial compensable disability rating for hemorrhoids.

5. Entitlement to an initial compensable disability rating for migraine headaches prior to May 1, 2014 and a rating in excess of 50 percent thereafter.

6. Entitlement to an initial disability rating in excess of 50 percent for sleep apnea.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2014.

8. Entitlement to Dependents Education Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35 prior to May 1, 2014.

9. Whether a timely notice of disagreement was filed with respect to the April 2, 2010 rating decision which denied the claim of service connection for traumatic brain injury (TBI).
	
10. Entitlement to service connection for TBI.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, to include service in the Republic of Vietnam for which he was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in November 2009, August 2012, November 2012, and October 2013 of a Department of Veterans Affairs (VA) Regional Office (RO).

In the brief filed in September 2017, the Veteran's attorney asserted that VA had failed to adjudicate a claim for revision of an August 2002 rating decision which denied service connection for headaches.  (See Appellate Brief, received 09/28/2017, p. 4.)  She specifically referenced a letter dated in June 2011, which contained an assertion that new and material evidence was being submitted reopen a claim of service connection for headaches, as well as a statement that the accompanying medical opinion "shows it was clear and unmistakable error to deny the claim."  (See Third Party Correspondence, received 06/28/2011, p. 3.)  Inasmuch as this document was submitted prior to the requirement for standardized forms for claims and appeals, the Board finds that it may reasonably be interpreted as a claim for revision of the August 30, 2002 rating decision based on clear and unmistakable error (CUE).  The Board refers this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The Veteran's attorney also asserted that VA had erred in failing to adjudicate the issue of entitlement to TDIU in a November 2009 rating decision.  (See Appellate Brief, received 09/28/2017, p. 4.)  The Board notes that, in fact, the November 2009 rating decision denied entitlement to TDIU and that the Veteran did not appeal this decision in the Notice of Disagreement filed in December 2009.  (See Rating Decision, received 11/16/2009, p. 2; Notice of Disagreement, received 12/22/2009, p. 1.)  Nevertheless, the question of entitlement to TDIU is considered an inherent part of any claim for increased rating under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and the Board will consider it on this basis.  The title page of this decision reflects the inclusion of TDIU in the issues on appeal.

The issue(s) of entitlement to service connection for TBI is REMANDED to the AOJ under Manlincon v. West, 12 Vet. App. 238, 240 (1999).


FINDINGS OF FACT

1. The Veteran did not appeal the denial of service connection for back pain in the November 2009 rating decision nor was any additional relevant information submitted within the appellate period.

2. Evidence received since the November 2009 rating decision was not previously considered, pertained to the reason for the denial of service connection, and raised a reasonable possibility of substantiating the Veteran's claim of service connection for back pain.

3. The Veteran's cervical spine degenerative disc disease is not shown to have been incurred in service or to otherwise be related to service.

4. Throughout the appeals period, the Veteran's bilateral hearing loss disability has been manifested by audiometric results no worse than Roman Numeral IV in the right ear and Roman Numeral V in the left ear. 

5. The Veteran's hemorrhoids are not shown to be large or thrombotic or irreducible and frequent recurrences have not been shown.

6. Throughout the entirety of the appeals period, the Veteran's headache disability has been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; no additional manifestations beyond those contemplated by the rating schedule are shown in the record.

7. The Veteran's sleep apnea has been manifested by the need for a CPAP machine; chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requirement of a tracheostomy has not been shown.

8. The Veteran's service-connected disabilities have been shown to prevent him from engaging in substantially gainful employment as of April 6, 2009.

9. Entitlement to DEA benefits under 38 U.S.C.A. Chapter 35 is shown as of April 6, 2009. 

10. The submission by the Veteran's attorney in September 2010 was sufficient to constitute a notice of disagreement to the April 2010 rating decision denying service connection for TBI and was filed within a year of that rating decision.


CONCLUSIONS OF LAW

1. The denial of service connection for back pain in the November 2009 rating decision became final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).

2. New and material evidence has been received since the November 2009 with respect to the claim of back pain and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to service connection for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).

4. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2017).

5. The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.20, 4.27, 4.114, Diagnostic Code 7336 (2017).

6. The criteria for an initial disability rating of 50 percent for migraine and tension headaches, and no higher, have been met as of the date of claim.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

7. The criteria for an initial disability rating in excess of 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6847 (2017).

8. The criteria for an award of TDIU have been met as of April 6, 2009.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16(b) (2017).

9. The criteria for an award of DEA benefits under 38 U.S.C.A. Chapter 35 have been met as of April 6, 2009.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §3.807 (2017).

10. The notice of disagreement filed to the April 2010 rating decision which denied service connection for TBI was sufficient and was timely filed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in June 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration (SSA), private treatment providers, and VA. 

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from October 2009, September 2015, and September 2016.  As such, the Board will proceed with consideration of the Veteran's appeal.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117

Analysis

In a rating decision issued in November 2009 the Veteran's claim of service connection for back pain was denied.  (See Rating Decision, received 11/16/2009, p. 2.)  The basis for the denial of service connection was listed as the fact that service treatment records did not show any evidence of treatment for a diagnosed back condition and that there was no evidence of any current back condition.  (p. 4.)  Evidence of record at the time of the denial included the Veteran's service treatment records, Social Security disability records, VA treatment records through September 2009, and a VA examination in October 2009.  (p. 2.)  The Veteran filed a Notice of Disagreement with rating decision but did not mention the claim of service connection for back pain, despite specifically listing other denied claims with which he disagreed.  (See Notice of Disagreement, received 12/22/2009, p. 1.)

Since the November 2009 rating decision, the VA has received additional evidence with respect to the Veteran's claim, now more specifically described as degenerative disc disease (DDD) of the cervical spine.  Evidence received includes VA treatment records for neck pain, including X-rays showing DDD of the cervical spine and physical therapy for neck pain.  

The evidence received by VA since the November 2009 rating decision was not previously considered and pertains to the basis of the previous denial, to include showing the current diagnosis of cervical spine disability.  As such it is both new and material and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.  For these reasons, the Board finds that new and material evidence has been submitted and the claim should be reopened.  38 C.F.R. § 3.156.  A decision on the merits of the claim is below.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board.")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The Veteran's service treatment records show that he was treated in September 1969 for back pain.  (See STRs, received 07/07/1980, p. 34.)  The Veteran reported that he had fallen the day before and landed on his back and had continued to have pain.  Physical examination was essentially negative other than some muscle spasm.  There was no pain with percussion over the spinal vertebrae.  The provider diagnosed a strained back.

A November 2003 X-ray of the lumbar spine showed multiple levels mild to moderate degenerative changes.  (See Medical Treatment Records, received 04/16/2009, p. 58.)   

In August 2005 the Veteran was treated at VA for complaints of back pain.  
(See Medical Treatment Records, received 01/12/2008, p. 9.)

In September 2007 the Veteran received private medical treatment for several complaints.  (See Medical Treatment SSA, received 04/13/2009, p. 11.)  He complained of back pain, stemming from a fall during the Vietnam War, for which he had not had a diagnosis.  He reported that he could not work due to his poor health, could not walk any further than the parking lot, and could not lift anything off the floor.  On physical examination he was able to get on and off the examining table without an issue.  (p. 12.)  His spine was normal in shape, with no evidence of kyphosis, scoliosis, or flattening of the lumbar lordosis.  He did not have any pain with the limits of his range of motion of the thoracic or cervical spine in the sitting or supine position.  There was pain but no limitation of motion in the lumbar spine and no sign of muscle spasm.  He did not require any assistive devices to walk and had driven himself to the appointment.  X-rays of the lumbar spine were negative, with normal vertebrae and discs.  

In March 2011 the Veteran was seen at VA for complaints of neck and shoulder pain.  (See Medical Treatment Records, received 08/08/2012, p. 150.)  The pain had started two weeks before with no specific injury, only a throbbing pain which was worse at night and when he turned his head.

In March 2012 the Veteran was evaluated for neck pain.  (See Medical Treatment Records, received 08/08/2012, p. 24.)  He had an altered posture, including forward head and rounded shoulders, as well as decreased kyphosis of the thoracic spine and a mild left lateral cervicothoracic curve.  The provider noted that the Veteran had signs and symptoms of DDD with secondary myofascial pain.  (p. 26.)  An X-ray showed DDD with hypertrophic osteophyte formation at C5-C6 and C6-C7, as well as bony stenosis of the bilateral corresponding neural foramina.  (p. 35.)  

May 2012 cervical spine X-rays showed multilevel mild to severe cervical spondylosis and moderately severe disc space narrowing at C5 C6 and C6 C7.  
(See Medical Treatment Record, received 08/16/2012, p. 1.)  

In June 2012 the Veteran was seen at VA physical therapy for complaints of neck pain.  (See Medical Treatment Records, received 08/08/2012, p. 10.)  The provider noted that the Veteran had a diagnosis of DDD and stated he might benefit from cervical traction.  (See Medical Treatment Records, received 08/08/2012, p. 11.)

In August 2012 the Veteran filed a claim of service connection for DDD of the cervical spine.  (See Statement in Support, received 12/14/2012, p. 1.)

A treatment note from September 2015 reflected the Veteran's history of neck pain.  (See Legacy Content, CAPRI, received 08/10/2016, p. 25.)  The provider noted that the Veteran had neck pain with symptoms of right-sided radiculopathy.  An EMG had been unrevealing.  The Veteran said he was offered surgery for his neck by an outside provider but he wanted to avoid it.  He was doing home exercises with the help of a machine.

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for DDD of the cervical spine is not warranted.  In so doing, the Board acknowledges that the Veteran was not provided with a 
VA examination in connection with his claim of service connection for DDD of the cervical spine.  However, the Board also notes that the first evidence of any cervical spine symptoms was in March 2011, some 40 years after service separation.  Moreover, the Veteran was treated in service for minor injury to his low back but no complaints of or treatment for any neck or cervical spine issues was shown in service.  Indeed, the original claim denied in November 2009 for back pain appears to have been related to the low back rather than the neck.  For these reasons, the Board finds that there is no duty to provide the Veteran with a VA examination with respect to his claim regarding the cervical spine.  

The medical evidence of record does not indicate any reason for finding a relationship between the Veteran's cervical spine DDD and his military service.  Nor do the treatment notes show that the Veteran ever discussed a basis for service connection with any of his VA treatment providers.  The closest was the September 2007 treatment record where the Veteran report hurting his back in Vietnam.  However, his indicated that he saw a medical doctor and there was no diagnosis and he proceeded to work until 2003.  The Board finds such evidence weighs against continuous symptomatology of a chronic disease.  The Veteran likewise has not provided any competent medical evidence that suggests any link between his cervical spine DDD and his military service.  In order to establish entitlement to benefits, the Veteran has an affirmative obligation to provide the evidence to support the benefit sought, to include evidence of a nexus to service.  See Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009); 38 U.S.C.A. § 5107(a).

In this case, the evidence weighs against any link between the Veteran's military service and his current DDD of the cervical spine.  As such, the benefit-of-the-doubt does not apply and the claim is denied.  38 U.S.C.A. § 5107(b).
  
Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for the Veteran's migraine headaches by the RO.  After consideration of all of the evidence, the Board finds that a single disability rating for the entire appeals period is more appropriate.


Hearing Loss Disability

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  38 C.F.R. § 4.85.  

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id. 

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

At the October 2009 VA examination the Veteran reported that his bilateral hearing loss was a little worse since his last VA examination.  (See VA Exam, received 10/09/2009, p. 1.)  The examiner stated that the hearing tests administered yielded results which were not reliable or suitable for rating purposes, but were strongly suggestive of non-organic hearing loss.  

An audiometric evaluation conducted in October 2010 showed pure tone testing results only for the Veteran.  (See Medical Treatment Records, received 09/10/2012, p. 152-53.)  Pure tone thresholds in the right ear in decibels were 
20, 30, 70, 70, and 60 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively; the same results for the left ear were 25, 30, 60, 60, and 55.  

At the VA examination in August 2012, the Veteran reported that his hearing loss was getting worse.  (See VA Exam, received 08/30/2012, p. 8.)  He could hear sounds but could not understand what was being said.  He especially had difficulty watching television or listening to the sermon at church.  Audiometric testing showed pure tone thresholds for the right ear of 25, 40, 80, 90, and 80 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 
72 decibels.  (p. 4.)  Readings for the left ear were 30, 35, 65, 75, and 80 decibels at the same frequencies, and an average of 64 decibels.  Speech recognition testing results were 80 percent in the right ear and 72 percent in the left ear.  (p. 5.)  

After considering all of the evidence of record, to include that set forth above, the Board finds that disability rating in excess of 10 percent for bilateral hearing loss disability is not warranted.  Specifically, the October 2010 audiometric evaluation showed pure tone thresholds which yield an average of 57.5 decibels in the right ear and 53.75 in the left ear.  Without speech recognition testing results, a calculation using Table VI is not possible.  However, under Table VIA, these results would yield Roman numerals III and IV, which in turn yield a 10 percent disability rating on Table VI.

The VA examination in August 2012 showed pure tone threshold averages of 
72 decibels in the right ear and 64 in the left ear, with speech recognition scores of 80 and 72 respectively.  The results from August 2012 applied to Table VI yield Roman numerals of IV and V respectively.  When those results of Roman numers IV and V are, in turn, applied to Table VII, the result is a 10 percent disability rating.  

The Board has considered the applicability of 38 U.S.C.A. § 4.86.  The Veteran's pure tone thresholds have included at least one reading below 55 decibels at the specified frequencies, such that 38 C.F.R. § 4.86(a) would not apply.  Based on the results of the October 2010 audiometric evaluation, 38 C.F.R. § 4.86(b) does apply, at least to the right ear, with a pure tone threshold of 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.  Application of that provision, however, would only dictate that Table VIA be used, which, as discussed above, still yields a 10 percent disability rating.

For the foregoing reasons, the Board finds that entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability is not warranted.  38 C.F.R. §§ 4.85, 4.86.

Hemorrhoids

Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114. 

At the October 2009 VA examination the Veteran reported anal itching, burning, pain, and difficulty passing stool, but not swelling, tenesmus, or diarrhea.  (See VA Exam, received 10/09/2009, p. 4.)  He had a history of occasional hemorrhoids and bleeding, as often as 4 times per year.  There was no history of thrombosis, perianal discharge, or fecal incontinence.  On physical examination there were no hemorrhoids present, nor any other significant findings.  (p. 5.)  The examiner declined to give an opinion as to nexus because there were no hemorrhoids present.

In December 2009 the Veteran was treated for complaints of a periodic flare-up of hemorrhoids.  (See Medical Treatment Records, received 12/17/2009, p. 1.)  On physical examination he was noted to have a small external hemorrhoid which was erythematous and edematous.  (See Medical Treatment Records, received 08/27/2012, p. 46.)  He had been experiencing pruritus and bright blood after a bowel movement in the past couple weeks.  He was using medicated cream and a stool softener to help with constipation.  He had surgery in the 1970s and in 2002 to remove hemorrhoids.  

In November 2010 the Veteran was seen for gastrointestinal problems.  (See Medical Treatment Records, received 08/08/2012, p. 67.)  He reported occasional hemorrhoidal bleeding and using a stool softener for constipation.  He stated that he had undergone a colonoscopy in January 2010 that had shown only hemorrhoids.  

After considering all of the evidence of record, to include that set forth above, the Board finds that entitlement to a compensable disability rating for hemorrhoids has not been shown.  A compensable or 10 percent disability rating is warranted where the hemorrhoids or large or thrombotic (denoting the presence of blood clots) or irreducible or with evidence of frequent recurrences.  In the Veteran's case, the October 2009 VA examination described a history of occasional hemorrhoids and the December 2009 treatment records described a small external hemorrhoid.  Large hemorrhoids, thrombotic hemorrhoids, irreducible hemorrhoids, and frequent hemorrhoids have not been shown by the competent evidence.  As such, the pertinent medical and lay evidence weighs against an initial compensable disability rating for hemorrhoids.  38 C.F.R. § 4.114.  All possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for his hemorrhoids.  Indeed, when a disorder is listed in the schedule, liked the Veteran's service-connected hemorrhoids, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  

Headaches

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The term "productive of severe economic inadaptability" is also not defined in veterans' law. However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

A private treatment record from February 2006 noted that the Veteran had headaches with associated visual symptoms that often woke him up at night.  (See Medical Treatment Private, received 08/16/2012, p. 20.)  He reported that he had syncopal episodes, diplopia, and seizures.  

At the March 2008 VA examination for PTSD, the Veteran reported that he had experienced severe headaches twice a week since his return from Vietnam 38 years prior.  (See VA Exam, received 03/25/2008, p. 5.)

A January 2010 MRI of the brain was conducted as a result of the Veteran's headaches.  (See Medical Treatment Private, received 08/16/2012, p. 37.)  The results were unremarkable and showed only evidence of sinusitis.

A VA examination in March 2010 the Veteran reported constant frontal headaches since Vietnam for which he took medication.  (See VA Exam, received 03/11/2010, p. 2.)  These occurred every week and lasted for days at a time and started in the 1970s.  (p. 3.)  They had become worse over the last few months.  He described the pain as happening four or five times per week with a pressure pain in the bifrontal region, beginning in the morning; not accompanied by nausea, photophobia, or phonophobia.  (p. 9.)  The examiner diagnosed chronic daily tension headaches which were unchanged since onset in 1970.  (p. 14.)  

In January 2011 the Veteran was again seen for complaints of worsening of his headaches.  (See Medical Treatment Records, received 08/08/2012, p. 49.)  He reported that the frequency of his headaches was unchanged, but the pain was more severe.  He believed that an increase in his nightmares had caused increased sleep disturbances, which in turn were causing more intense headaches.  (p. 50.)  

A statement from the Veteran's private provider in May 2014 noted that she had been treating him on average once a month since June 2009 for his chronic headache.  (See Medical Treatment Record, received 09/05/2014, p. 1.)  She described the Veteran's headaches as migraine and vascular tension headaches which were severe in intensity and prevented all activity.  Associated symptoms included photophobia, throbbing pain, mental confusion, inability to concentrate, exhaustion, impaired sleep, pain worse with activity, and avoidance of activity.  He had headaches about 5 times per week or 25 times per month and they lasted approximately 24 hours each time.  The severity was sufficient that the Veteran was incapable of even low stress work; if he were to work, his headaches would require him to take unscheduled breaks three to four times per day for at least four hours to as much as eight hours at a time and he would need to lie down.  (p. 3.)  These limitations had been the same since June 2009.

A similar questionnaire completed by another provider and submitted in September 2014 noted that the Veteran had severe migraine headaches that prevented all activity.  (See Third Party Correspondence, received 09/22/2014, p. 1.)  Symptoms were listed as nausea, phonophobia, photophobia, inability to concentrate, malaise, and avoidance of activity.  They occurred anywhere from once a week to every day and lasted as long as 8 hours at a time.  The provider stated that the Veteran was rendered incapable of even low stress work and would be required to lie down for one to two hours per day after day on unscheduled breaks if he were employed.  
(p. 3.)  These limitations had been the same since the 1960s.

After considering all of the evidence of record, to include that set forth above, the Board finds that entitlement to a 50 percent disability rating from the date of claim is warranted.  Specifically, the Board notes that the disability picture regarding the Veteran's headaches has been consistent over time.  The March 2010 VA examiner stated that the Veteran's headaches were unchanged since their onset in 1970.  While there is a statement that the headaches worsened in January 2011, it was only the intensity of the pain, not the frequency or their disabling impact that worsened.  The two private examinations in May 2014 and September 2014 both noted that the Veteran's headaches were severe and prevented him from engaging in all activity, required him to lie down, and occurred several times per day.  The Board finds that this evidence fits the disability picture of prostrating attacks productive of severe economic inadaptability because they keep him from holding a job.  Therefore, a disability rating of 50 percent is warranted for the entire appeals period.  38 C.F.R. § 4.124a.

Sleep Apnea

Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The Veteran is currently rated at 50 percent for his sleep apnea and is seeking a higher disability rating.  The criteria for the only disability rating higher than 
50 percent (that is, 100 percent) requires manifestation of chronic respiratory failure with carbon dioxide retention or cor pulmonale or tracheostomy.  None of these symptoms are shown in the record.  Rather, the pertinent competent evidence of record shows a diagnosis of obstructive sleep apnea in June 2010 with moderate symptoms, following a sleep study at VA.  (See Medical Treatment Records, received 08/08/2012, pp. 93, 104.)  Additionally, a VA examination in September 2015 noted that the Veteran had a diagnosis of obstructive sleep apnea which had been service connected since 2012.  (See C&P Exam, received 09/24/2015, 
pp. 1-2.)  He had used CPAP for about 8 years and used a medication every day to help him sleep.  (p. 2.)  The examiner said the Veteran's sleep apnea should not preclude physical or sedentary employment.  (p. 3.)  As a result, the Board finds no basis for a disability rating in excess of 50 percent for obstructive sleep apnea.  38 C.F.R. § 4.97. 

Entitlement to TDIU Prior to May 2014

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, the Board's analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (noting that the level of education is a factor in deciding employability).

In this instance, the Veteran has been assigned a combined disability rating of at least 70 percent since March 2002, with an effective date of April 30, 2001.  This rating has included the following disabilities: posttraumatic stress disorder (PTSD) rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and, bilateral hearing loss, initially rated as noncompensable (0 percent disabling).  Additional disabilities of sleep apnea (rated as 50 percent disabling since August 2012), tension headaches (initially rated as 0 percent disabling and increased to 50 percent as of May 2014) and hemorrhoids (initially rated as 0 percent disabling), as well as an increased (10 percent) disability rating for hearing loss resulted in combined ratings of 80 percent (effective April 6, 2009), then 90 percent (effective August 27, 2012), and finally 100 percent (effective May 1, 2014).  The Veteran is seeking an award of TDIU prior to May 1, 2014.

The Board notes that this decision includes a grant of 50 percent for headaches as of May 2009, the date of the claim for service connection.  This would change the effective date of the 90 percent combined rating to May 2009, but would not change the effective date of the 100 percent disability rating.  See 38 C.F.R. § 4.25.  The question of whether the Veteran's service-connected disabilities prevented him from maintaining substantially gainful employment prior to May 1, 2014 remains.  

A mental capacity assessment completed for SSA in June 2006 stated that the Veteran was moderately limited in his ability to understand and remember detailed instructions, but not limited in the ability to understand and remember simple instructions.  (See Medical Records SSA, received 10/03/2006, p. 26.)  He was also moderately limited in his ability to carry out detailed instruction and to maintain attention and concentration for extended periods.  The ability to complete a normal workday and workweek without interruption from mental health symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods was also moderately limited. (p. 27.)  The provider offered a written conclusion that the Veteran had adequate capacity mentally for simple tasks in a non-threatening situation and could maintain concentration and attention for routine, uncomplicated tasks for two hour periods during an eight hour work day.  (p. 28.)

In a rating decision issued in April 2010, the VA proposed finding that the Veteran was incompetent to administer his own VA benefits.  (See Rating Decision, received 04/02/2010, p.1.)  This proposal was based on the VA examination in March 2010 that found the Veteran to be incompetent of handling his own financial affairs.  (p. 14.)  A rating decision issued in July 2010 found that the Veteran was "unable to handle [his] financial affairs due to [his] service connected post traumatic stress disorder."  (See Rating Decision, received 07/02/2010, p. 2.)

In a claim for TDIU submitted in the Veteran stated that he had last worked in November 2003 for the Department of Corrections.  (See TDIU Claim, received 03/07/2015, p. 1.)  He stated that he was unable to work as a result of his PTSD, migraine headaches, hearing loss, and sleep disorder.

The Veteran's employability was reviewed by a vocational expert in June 2017.  (See Medical Treatment Private, received 10/06/2017, p. 1.)  The expert considered the Veteran's service connected disabilities of PTSD, sleep apnea, headaches, hemorrhoids, bilateral hearing loss, tinnitus, and prostate cancer.  The expert also reviewed the March 2010 VA examination and a March 2006 opinion regarding the problems the Veteran had with his mental capacity, including moderate memory impairment, difficulty concentrating, difficulty with executive functions, and irritability.  The March 2006 opinion had stated that the Veteran could not work in even unskilled positions because he was not capable of understanding and following simple instructions.  The vocational expert agreed that an inability to understand and follow simple instructions would render the Veteran unemployable in any job.

After considering all of the evidence of record, to include that set forth above, the Board finds that entitlement to TDIU is warranted as of April 6, 2009, the date of his initial TDIU claim and his claim for increased disability rating for hearing loss which marks the start of the current appeals period.  This is based on the Veteran's employment history, including having been unemployed since 2003, the fact that the finding of incompetency was largely based on his PTSD symptoms, and the fact that his headache disorder rendered him largely unemployable based on the private medical opinions.  38 C.F.R. § 4.16(a).

Effective Date of Chapter 35 Benefits

For purposes of eligibility to benefits under Chapter 35, the child or spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807(a).

Under this legal standard, the effective date for Chapter 35 benefits is the same as for an award of TDIU or a 100 percent disability rating.  In this instance and in light of the discussion above, entitlement to Chapter 35 benefits is effective as of April 6, 2009, the date of the award of TDIU.

Timely NOD

In December 2009, the Veteran filed a claim of service connection for TBI based on his exposure to explosions, mines, and mortars in Vietnam, including as a tunnel rat.  (See Notice of Disagreement, received 12/22/2009, p. 1.)  

A rating decision issued in April 2010 denied the Veteran's claim of service connection for TBI based on the opinion of the VA examination in March 2010.  (See Rating Decision, received 04/02/2010, p. 2.)  The rating decision included a proposed finding of incompetency.  

A September 2010 letter from the Veteran's attorney accompanied a submission of evidence in response to the April 2010 finding of incompetency.  (See Third Party Correspondence, received 09/07/2010, p. 1.)  The attorney included the following statement: "It is my understanding that [the Veteran] has previously filed a Notice of Disagreement and has requested a DRO process review of his previously denied claim."  

The Veteran completed a notice of disagreement with this decision and included a date of April 1, 2011.  (See Notice of Disagreement, received 04/27/2011, p. 1.)  The date stamp showing receipt by the RO is April 27, 2011.  (p. 2.)

After considering the documents submitted, the Board finds that the September 2010 letter from the Veteran's attorney constitutes a notice of disagreement.  At the time of the submission in September 2010, the definition of a notice of disagreement was a written communication expressing disagreement with an adjudicative determination and a desire to contest the result.  See 38 C.F.R. § 20.201 (2014).  In order to be timely a notice of disagreement must be filed within one year from the date of the adjudicative determination with which it disagrees.  38 C.F.R. § 20.302 (2014 and 2017).  The September 2010 letter expressed disagreement with the rating decision on behalf of the Veteran and is sufficient.  
As such, the April 2011 notice of disagreement submitted by the Veteran was merely supplementary and the fact that it was received more than one year after the rating decision in question does not render the appeal untimely.  38 C.F.R. § 20.200, 20.201, 20.302 (2014, 2017).

   
ORDER

New and material evidence having been received, the claim of service connection for back pain is reopened and, to that extent only, the appeal is granted.

Service connection for cervical spine DDD is denied.

A disability rating in excess of 10 percent for bilateral hearing loss disability is denied.

An initial compensable disability rating for hemorrhoids is denied.

An initial disability rating of 50 percent, and no higher, for headaches is granted.

An initial disability rating in excess of 50 percent for obstructive sleep apnea is denied.

TDIU is granted as of April 6, 2009.

DEA benefits under 38 U.S.C.A. Chapter 35 are granted as of April 6, 2009.



REMAND

In the decision above, the Board found that the September 2010 letter submitted by the Veteran's attorney was sufficient to constitute a notice of disagreement with April 2010 rating decision denying service connection for TBI.  A statement of the case has not yet been provided to the Veteran and his representative.  As such, the claim remains active and a Statement of the Case must be provided to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999); 38 C.F.R. § 19.9(c).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate Statement of the Case addressing the Veteran's claim of entitlement to service connection for TBI. The Veteran should be advised of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If the Veteran files an adequate and timely substantive appeal, return this matter to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


